             Case 2:20-cr-00085-RAJ Document 105 Filed 08/19/21 Page 1 of 1




                                                 THE HONORABLE RICHARD A. JONES
 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE
 8
     UNITED STATES OF AMERICA,                  )   No. CR20-085-RAJ
 9                                              )
                    Plaintiff,                  )
10                                              )   ORDER GRANTING MOTION
               v.                               )   TO FILE SUPPLEMENTAL AND
11                                              )   OVERLENGTH RESPONSE BRIEF
     HARBANS SINGH,                             )
12                                              )
                    Defendant.                  )
13                                              )
14         THIS MATTER has come before the Court on Defendant Harbans Singh’s
15   motion to file a supplemental and overlength response brief to the government’s
16   supplemental trial brief. The Court has considered the motion and the records herein,
17   and having found good cause,
18         IT IS NOW ORDERED that Defendant Singh’s motion to file a supplemental
19   and overlength response brief (Dkt. # 100) is GRANTED.
20
21         DATED this 19th day of August, 2021.
22
23
                                                     A
24                                                   The Honorable Richard A. Jones
                                                     United States District Judge
25
26

       ORDER GRANTING MOTION TO FILE                          FEDERAL PUBLIC DEFENDER
       SUPPLEMENTAL AND OVERLENGTH                               1601 Fifth Avenue, Suite 700
       RESPONSE BRIEF                                              Seattle, Washington 98101
       (USA v. Singh / CR20-085-RAJ) - 1                                      (206) 553-1100
